United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 23, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-60993
                           Summary Calendar


RESHMA NOORJIBHAI MOMIN,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A95 421 318
                        --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Reshma Noorjibhai Momin petitions for review of an order of

the Board of Immigration Appeals (BIA) affirming the immigration

judge’s decision to deny her application for asylum and

withholding of removal under both the Immigration and Nationality

Act (INA) and the Convention Against Torture (CAT).      Momin argues

that the BIA erred in determining that she had not established

past persecution based on her religious affiliation, a well-

founded fear of future persecution, or that it was more likely

than not that she would be tortured if she were returned to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-60993
                                  -2-

India.   She contends that she established her eligibility for

asylum and withholding of removal under both the INA and the CAT

by adducing evidence concerning conditions Muslims face in India

and with her testimony concerning difficulties faced by her

friends and family in India.

     We will uphold the BIA’s factual findings that Momin is not

eligible for asylum or withholding of removal if those findings

are supported by substantial evidence.      See Chun v. INS, 40 F.3d

76, 78-79 (5th Cir. 1994).    The substantial evidence standard

requires that the decision be based on the evidence presented and

that the decision be substantially reasonable.      Carbajal-Gonzalez

v. INS, 78 F.3d 194, 197 (5th Cir. 1996).

     The record evidence in the instant case shows that Momin

suffered no past persecution due to her faith, as no actual harm

befell her in India.   The record evidence also fails to establish

a reasonable fear of future persecution based on her religion, as

she failed to submit evidence giving “specific, detailed facts

showing a good reason to fear that she will be singled out for

persecution.”   See Faddoul v. INS, 37 F.3d 185, 188 (5th Cir.

1994).   Her evidence established only that general conditions in

India are harsh and that her relatives were forced into giving

monetary support to the ruling political party.     These facts are

insufficient to establish that one should receive asylum or

withholding of removal.   See INS v. Elias-Zacarias, 502 U.S. 478,

482-83 (1992); Eduard v. Ashcroft, 379 F.3d 182, 190 (5th Cir.
                           No. 04-60993
                                -3-

2004).   The BIA’s decision is supported by substantial evidence,

and the record does not compel a contrary conclusion as to either

Momin’s INA claims or her CAT claim.   Accordingly, Momin’s

petition for review is DENIED.